Exhibit 10.1 SECOND AMENDMENT TO LEASE THIS SECOND AMENDMENT TO LEASE (this "Second Amendment") is made as of the day of July, 2016, by and between 4th GENERATION PROPERTIES, INC., a British Columbia corporation ("Lessor"). and PRESBIBIO, LLC, a California limited liability company ("Lessee"). W I T N E S S E T H WHEREAS, (i) Lessor's predecessor-in-interest, Image Holdings, Inc., and Lessee entered into that certain lease (the "Original Lease") captioned "STANDARD MULTI­ TENANT OFFICE LEASE-NET," dated April 21, 2012, and (ii) Lessor and Lessee entered into that certain amendment (the "First Amendment") captioned "FIRST AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE-NET," dated as of April 8, 2016 (the Original Lease, as amended by the First Amendments referred to herein as the "Existing Lease"), pursuant to which Lessee leases from Lessor certain space (the "Premises") in the office building (the "Building") located at 8845 Irvine Center Drive, Irvine, California 92618 (the "Property"). The Premises is commonly known as Suite 100 and contains 9,033 rentable square feet. WHEREAS, the term of the Existing Lease commenced on June 1, 2012. WHEREAS, the Existing Lease shall expire on May 31,2017. WHEREAS, Lessor and Lessee desire to extend the term of the Existing Lease for an additional period (the "Extended Term") of five (5) consecutive years through and Including May 31, 2022. WHEREAS, Lessor and Lessee desire to amend the Existing Lease, all on the terms and conditions set forth in this Second Amendment (the Existing Lease, as amended by this Second Amendment, shall be referred to herein. collectively, as the "Lease"). NOW, THEREFORE, in consideration of the agreements and covenants contained herein, Lessor and Lessee agree to amend the Existing Lease in the following respects effective as of the date hereof (the "Effective Date"): 1.Defined Terms. Unless defined in this Second Amendment, all capitalized terms shall have the meanings ascribed to them in the Existing Lease. 2.Recitals. The foregoing recitals are incorporated herein by reference at this point as though set forth in full and constitute material provisions of this Second Amendment. 3.Effective Date. This' Second Amendment shall become effective as an amendment to the Existing Lease as of the Effective Date and shall continue in effect until otherwise amended by the parties in writing or until expiration or sooner termination of the Lease. 4.Extension. The term of the Existing Lease is hereby extended through and including May 31, 2022, on all of the terms and conditions of the Lease, except as modified by this Second Amendment, unless sooner terminated in accordance with its terms. Lessor and Lessee acknowledge and agree that the Extended Term provided for herein shall constitute Lessee's option to extend the term of the Lease as provided in Paragraph 57 of the Original Lease, and therefore, effective as of the Effective Date, Paragraph 57 of the Existing Lease shall be terminated and of no further force or effect. 1 5.Base Rent. Prior to June 1, 2017, Lessee shall continue to pay monthly Base Rent for the Premises in accordance with the terms of the Existing Lease. During the Extended Term, Lessee shall pay monthly Base Rent for the Premises as follows: Period Base Rent Rental Rate Monthly Base Rent Annual
